Case 6:20-cv-00903-ADA Document 9-5 Filed 11/25/20 Page 1 of 6




                EXHIBIT C
11/19/2020              Case 6:20-cv-00903-ADA Document 9-5
                                                          AboutFiled 11/25/20 Page 2 of 6




                                                    About




                We look at patents di erently

                         The Problem                                   Our Solution

                         Patents are under-                            Patents as revenue
                         utilized                                      generators
                         Most companies and                            If you owned a hotel, would
                         inventors spend time and                      you let rooms sit vacant and
                         money on R&D, legal,                          unoccupied? Nope. Instead
                         crafting, ling and other                      of dragging down balance
https://www.brazoslicensing.com/about                                                                 1/5
11/19/2020              Case 6:20-cv-00903-ADA Document 9-5
                                                          AboutFiled 11/25/20 Page 3 of 6
                         crafting, ling and other                       of dragging down balance
                         costs associated with                         sheet, it's time to turn your
                         building and safeguarding                     patents into cash- owing
                         their technology. The                         assets. If competitors are
                         patent-related costs are                      infringing on your IP, they

                         often in vain, as the                         should be paying rent. The
                         technology ends up not                        point of patenting
                         being core to the business.                   technology is to ensure that
                         Even when the technology is                   anyone using your
                         core, patents sit idle on a                   intellectual property is
                         balance sheet. Worse yet,                     paying for the hard work
                         they rack up maintenance                      and up-front costs you
                         costs on an annual basis.                     incurred when developing
                                                                       the technology.




      Brazos Licensing and Development, headquartered in Waco, Texas, leverages it's
  proprietary technology and management experience to help inventors and patent owners
   maximize the full potential of their patents. Team member combined experience spans
                              many decades in relevant elds.




             25          + yrs
                         Legal                         25   + yrs
                                                            Finance              25         + yrs
                                                                                            Tech




https://www.brazoslicensing.com/about                                                                  2/5
11/19/2020              Case 6:20-cv-00903-ADA Document 9-5
                                                          AboutFiled 11/25/20 Page 4 of 6




                                                            We're
                                                            Inventors
                                                            At Brazos, we understand the
                                                            needs of inventors because we are
                                                            inventors. Brazos L&D Chairman,
                                                            Craig Etchegoyen, is the named
                                                            inventor on over a dozen Patents.




                    We're
                    Owners
                    We are also patent owners.
                    We have skin in the game.
                    Brazos owns upwards of
                    10,000 patents, from all over
                    the world. For context, our
                    patent portfolio is larger than
                    each Xerox, Johnson and
                    Johnson, and Cisco
                    portfolios– to name a few.
               Brazos
                Licensing & Development
                                              About     What We Do      Coworking       Contact Us




https://www.brazoslicensing.com/about                                                                3/5
11/19/2020              Case 6:20-cv-00903-ADA Document 9-5
                                                          AboutFiled 11/25/20 Page 5 of 6




          Craig Etchegoyen                                   Aaron Garvey
          Chairman & Founder                                 Head of Finance


          Craig founded one of the world's most              Aaron was a founding member of MKP
          experienced and successful patent                  Capital, a global macro hedge fund
          licensing rms, Uniloc. During his                  manager. Aaron’s experience includes
          tenure at Uniloc, Craig led, managed               portfolio management and trading
          and resolved hundreds of patent                    across equity, xed income and all
          litigation cases. In addition, Craig was           derivatives. In addition, Aaron has also
          responsible for hatching and executing             developed alternative trading
          monetization programs and                          technology. Aaron heads up Brazos
          negotiating licensing deals with the                 nancial structuring and works with
          world's largest companies. He is the               Argos clients to ensure that
          principal architect of the world's rst             engagements are economically
          self-learning patent management                    bene cial for all parties.
          platform.




          Stuart A. Shanus                                   Matt Hogan
          President                                          Business Developement


          From 1989 to 2016, Stuart was a trial              Matt spent 7 years in traditional
          lawyer and for some 20 years was a                   nance, working in xed income sales
          partner at Reed Smith LLC, an                      and trading. Matt specialized in
          international law rm. He represented               structured products, speci cally
          both plainti s and defendants in “high             mortgage-backed securities. After
          stakes” commercial, intellectual                   Wall Street, Matt was founding CEO of
          property and patent disputes and                   a company that pioneered consumer
          tried, arbitrated and mediated                     data control. Matt bridges his
          hundreds of cases. Stuart also served              technology and nance backgrounds
          as the managing partner of the Los                 to help Brazos productize their data-
          Angeles and Century City o ces of                  driven o ering with exible structuring
          Reed Smith and in that capacity was                solutions.
https://www.brazoslicensing.com/about                                                                   4/5
11/19/2020              Case 6:20-cv-00903-ADA Document 9-5
                                                          AboutFiled 11/25/20 Page 6 of 6

          responsible for all aspects of managing


          lawyers and sta , budgeting,
          marketing and day-to-day operations.




                                        Company          Stay in         Sign up for updates
                                                         Touch           from our blog
                                        What We
     Brazos Licensing                   Do               Contact Us      We update our blog a couple
                                                                         times per month with Brazos-
     & Development
                                        Coworking        Linkedin        speci c and broader industry
     605 Austin Ave,
     Suite 6                                                             news. Sign up to stay current
                                        Meet the         Twitter
     Waco, TX 76701                                                      with the latest!
                                        Team

                                        Blog                                        Enter your email



                                                                                   Subscribe




     Copyright © 2020 Brazos Licensing and Development




https://www.brazoslicensing.com/about                                                                    5/5
